Citation Nr: 0934427	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-18 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The Veteran served on active duty from July 1944 to June 
1946.  He died in December 2003.  The appellant claims as his 
surviving spouse.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran died in December 2003.  According to the 
Certificate of Death, the cause of death was listed as 
squamous cell carcinoma of the right lung.  Post obstructive 
pneumonia and a history of prostate cancer were listed as 
other significant conditions contributing to death.

2.  At the time of the Veteran's death, service connection 
was in effect for posttraumatic stress disorder (PTSD), rated 
70 percent disabling, and for hemorrhoids, rated 
noncompensably disabling.  Entitlement to a total disability 
evaluation for compensation purposes had been in effect since 
January 2003.  

3.  PTSD and hemorrhoids did not cause the Veteran's death or 
contribute materially or substantially to the cause of death.

4.  The disorders that resulted in the Veteran's death, 
squamous cell carcinoma of the right lung, post obstructive 
pneumonia, and prostate cancer, are unrelated to active duty 
service.




CONCLUSION OF LAW

The causes of the Veteran's death, squamous cell carcinoma of 
the right lung, with post obstructive pneumonia and a history 
of prostate cancer, were not incurred in or aggravated by 
active service; nor can they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to service connection for 
the cause of the Veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2008).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2008).

Additionally, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  Continuity of symptomatology is required where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board will first consider whether the Veteran's service-
connected disabilities caused or contributed substantially or 
materially to his death.  At the time of his death, service 
connection was established for PTSD, rated 70 percent 
disabling, and for hemorrhoids, rated noncompensably 
disabling.

The appellant contends that the Veteran's death was related 
to his service-connected PTSD.  Specifically, a July 2009 
written statement asserts that, in essence, the Veteran's 
service-connected PTSD caused his squamous cell cancer 
"based on the rising incidence of skin cancer and the 
ubiquitous nature of psychological stress."  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The appellant is competent to report her observations 
regarding the Veteran's death because this requires only 
personal knowledge as it comes to her through her senses.  
Layno, 6 Vet. App. at 470.  However, determining the cause of 
death due to a condition such as PTSD is not the type of 
medical issue that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence 
has been provided by the medical personnel who have treated 
and examined the Veteran and by medical treatment records 
that have been obtained and associated with the claims file.  

In this case, the competent evidence of record weighs against 
the appellant's contentions.  The Certificate of Death 
assessed the immediate cause of death as squamous cell 
carcinoma of the right lung, with post obstructive pneumonia 
and a history of prostate cancer as other significant 
conditions that contributed to death.  Of importance, the 
Certificate of Death made no mention of any factors relating 
the Veteran's death to his service-connected PTSD or 
hemorrhoids.  In this case, the Board places higher probative 
value on the opinion of the physician who signed the 
Certificate of Death rather than the contentions of the 
appellant.

Additionally, the contentions outlined in the July 2009 
written statement, perhaps based on medical treatise 
evidence, that there may be a relationship between chronic 
stress and skin cancer are all admittedly speculative and 
insufficient to establish a medical nexus:  "[w]hile no 
study has examined the relationship between stress and SCC 
[squamous cell carcinoma]; there are five key findings 
supporting such a review . . . ."  See Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992) (there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure); see also Obert v. Brown, 
5 Vet. App. 30 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish medical nexus).  

Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
See 38 C.F.R. § 3.102 (2008); Obert, 5 Vet. App. at 33; 
Stegman, 3 Vet. App. at 230.  

To the extent that the representative's statement is based on 
medical treatise evidence, medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses).  

However, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
July 2009 statement, like treatise evidence, is general in 
nature and does not specifically relate to the facts and 
circumstances surrounding the appellant's case.  As such, it 
has very limited probative value.

Accordingly, the Board finds that the opinion of the 
physician who completed the Certificate of Death is of higher 
probative value than the statements provided by the appellant 
and her representative.  As such, the Board concludes that 
the weight of the competent evidence of record does not 
establish a relationship between either of the Veteran's 
service-connected disabilities and his death.  

Namely, the evidence does not support a finding that his 
service-connected PTSD or hemorrhoids caused or contributed, 
either directly or indirectly, to the squamous cell carcinoma 
of the right lung that caused his death or the post 
obstructive pneumonia and history of prostate cancer that 
contributed to his death. 

Next, the Board will consider the question of whether the 
Veteran's death was otherwise related to his active duty 
service.  The appellant has also indicated that there is a 
link between pneumonia he had in service and his death due to 
pneumonia.  The Veteran was not service-connected for 
pneumonia during his lifetime.  As stated above, the 
Certificate of Death listed the immediate cause of death as 
squamous cell carcinoma of the right lung with post 
obstructive pneumonia and history of prostate cancer as 
conditions that contributed to his death. 

However, a review of the relevant evidence of record, 
including the service treatment records, does not reveal a 
diagnosis of squamous cell carcinoma, pneumonia, or prostate 
cancer in service.  Accordingly, the Board finds that the 
evidence fails to demonstrate that the Veteran incurred a 
chronic disability relating to squamous cell carcinoma, 
pneumonia, or prostate cancer in service.

Additionally, the post-service medical records show no 
complaints or treatment related to squamous cell carcinoma, 
pneumonia, or prostate cancer, or for any symptoms attributed 
thereto, until many years after service.  Specifically, the 
Board notes that he was first diagnosed with prostate cancer 
in 2000 (approximately 53 years after separation from 
service); he was diagnosed with pneumonia in 1998, for which 
he was treated and recovered without any evidence of 
residuals, (approximately 51 years after separation from 
service); and he was diagnosed with squamous cell cancer 
after June 2003 (approximately 56 years after service).  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service and the diagnoses for each 
of these disorders.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

Given the absence of a diagnosis and treatment for squamous 
cell carcinoma, pneumonia, or prostate cancer for many years 
after service, the evidence does not support a finding that 
any of these disorders are related to active duty based on 
continuity of symptomatology.  Moreover, the Board finds that 
the weight of the competent evidence does not otherwise 
attribute the Veteran's death, or his squamous cell 
carcinoma, pneumonia, or prostate cancer in particular, to 
service.  

The Board has also considered the appellant's statements 
asserting a nexus between the Veteran's death and active duty 
service.  The Board reiterates that the appellant is 
competent to report symptoms she observed as they come to her 
through her senses.  However, the cause of the Veteran's 
death is not the type of issue that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Accordingly, 
the Board attaches greater probative weight to the clinical 
findings than to her statements.  See Cartright, 2 Vet. App. 
at 25.  

In light of the discussion above, the Board finds that 
equipoise is not shown, and the benefit of the doubt rule 
does not apply.  As the weight of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death, the Board is unable to grant the benefits 
sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

The notice letter provided to the appellant in May 2004 
included an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition.  Also in May 2004 she was 
provided with a copy of a rating decision which included an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not previously 
service-connected and also provided her with a statement of 
the conditions for which the Veteran was service-connected at 
the time of his death.  The claim was thereafter 
readjudicated in July 2004.  Accordingly, the Board finds 
that the notice requirements set forth in Hupp have been met.

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the benefit sought on appeal.  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
claim for service connection for the cause of the Veteran's 
death.  Any questions as to the appropriate effective date to 
be assigned are moot.  Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of this case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA and private treatment records.  
VA only has a duty to assist in the development of records 
which have been adequately identified and which VA has been 
authorized to obtain, and the appellant has not provided any 
identifying information with respect to any other pertinent 
records.

Moreover, the Board finds that a VA medical opinion is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of the cancer which caused the 
Veteran's death, the absence of identified symptomatology for 
many years after separation, and no competent evidence of a 
nexus between the Veteran's death and a service-connected 
disability, a remand for a VA medical opinion would unduly 
delay resolution.

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


